Clifford F. Brown, J.,
dissenting. Existing law requires this court to conclude that plaintiff’s opening statement set forth facts and conditions sufficient to overcome defendants’ motion for a directed verdict.
*81Ohio law recognizes that a possessor of land2 has a duty to exercise ordinary care in the maintenance of his property so as to avoid injuring persons using adjacent property. See, e.g., Barber v. Krieg (1961), 172 Ohio St. 433 [17 O.O.2d 379], wherein the owner of swine who permitted them to escape and go onto a public highway was liable for injuries sustained by a passing motorist. Such a position is consistent with the principles set forth in 2 Harper & James, Law of Torts (1956) 1430, Section 27.1; 1461, Section 27.6; 1521, Section 27.19; Prosser, Law of Torts (4 Ed. 1971) 510, Section 75; and Restatement of the Law, Torts 2d (1965) 126, Section 318; 275, Section 371.
The possessor’s duties arise from his superior knowledge of existing dangers or perils and his ability to control the premises and persons using them. Thus, in the present case, if it could be shown that the patron’s actions which caused the accident were reasonably foreseeable and controllable, liability could be imposed upon defendants.
In the instant case, the defendant-operator of the Burger King was advised following a traffic survey that the intersection on which its property fronted was one of the most dangerous in the county, having been the location of multiple prior accidents. Defendant was further advised that one of the prime causes of these accidents was that the arrow on the Burger King driveway directed traffic leaving the property into the intersection at a point where drivers could not see the faces of the northbound traffic signals, which were green for northbound traffic at times when the faces of the southbound traffic signals were red for southbound traffic. Defendant was asked to contribute $1,800 to pay for a face on the traffic signal controlling the exiting customers, but refused to do so. Moreover, defendants made no attempt to give any warning to its customers of this known dangerous condition.
Such facts, as related during plaintiffs’ opening argument, coupled with the extreme caution which must be exercised in sustaining any motion for a directed verdict (see Brinkmoeller v. Wilson [1975], 41 Ohio St. 2d 223 [70 O.O.2d 424]), lead to the conclusion that the trial court erred in taking the case away from the jury after plaintiffs’ opening statement.
Based on the facts and conditions set forth in plaintiffs’ opening statement, a reasonable mind could have concluded that an abnormally dangerous condition resulted from the location of the exit drive relative to the traffic signals with an unusual sequence which caused anticipatable confusion. I would reverse the judgment of the court of appeals and remand the cause for trial.
Sweeney and J. P. Celebrezze, JJ., concur in the foregoing dissenting opinion.
*82APPENDIX A




 The question of whether any one or all of the defendants lack control or possession of the premises was not previously raised and need not be considered at this stage of the proceedings.